         Case
         Case2:20-mc-00071-JHS
              2:20-mc-00071-JHS Document
                                Document12 Filed
                                           Filed07/14/20
                                                 07/20/20 Page
                                                          Page11of
                                                                of13
                                                                   1




                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN THE MATTER OF:                                       :     MISCELLANEOUS CASE
                                                        :
                                                        :
MISCELLANEOUS ASSETS SEIZED FROM                        :     NO. 20-00071
BILL OMAR CARRASQUILLO                                  :


                                            ORDER

               AND NOW, this        17th       day of       July         , 2020, upon consideration

of the government’s motion under 18 U.S.C. § 983(a)(3) to extend for 90 days the period of time

to obtain an indictment or file a complaint seeking forfeiture of the above-listed property, this

Court agrees with and adopts the findings of the Chief Judge regarding the impact of the

COVID-19 crisis on this case, and for good cause shown, the motion is GRANTED. The time

period within which the government must obtain an indictment or file a complaint in this matter

with regard to the claim filed by Bill Omar Carrasquillo is extended to October 16, 2020.



                                               /s/Joel H. Slomsky, J.
                                              United
                                               Joel H.States DistrictJ.Judge
                                                        Slomsky,
